469 F.2d 698
UNITED STATES of America, Plaintiff and Appellee,v.Cubie Lee CLAY, Defendant and Appellant.
No. 72-2500.
United States Court of Appeals,Ninth Circuit.
Dec. 12, 1972.

On appeal from the United States District Court for the District of Nevada; Roger D. Foley, Chief Judge.
Anthony M. Earl (argued), of Earl & Earl, Las Vegas, Nev., for defendant and appellant.
Kenneth C. Cory, Asst. U. S. Atty.  (argued), V. DeVoe Heaton, U. S. Atty., Las Vegas, Nev., for plaintiff and appellee.
Before CHAMBERS and WALLACE, Circuit Judges, and LUCAS, District Judge.*
PER CURIAM:


1
The judgment of conviction in this case of passing counterfeit money is affirmed.


2
An officer's recounted statement of another's passing a counterfeit bill was non-prejudicial.


3
And we find the testimony about a call to the sheriff's office for a name check did not taint the record.  No motions to strike were made with reference to either of the foregoing statements.  There was only a motion for a mistrial.


4
We think knowledge could be inferred from the circumstances.


5
Bail is revoked effective now.



*
 Honorable Malcolm M. Lucas, United States District Judge, for the Central District of California, sitting by designation